Citation Nr: 1046741	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  03-03 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from April 3, 2001, to 
April 20, 2005.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD 
from April 21, 2005, to April 12, 2006.

3.  Entitlement to an evaluation in excess of 50 percent for PTSD 
from April 13, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran had active military service in the Army from April 
1987 to October 1987 and January 1989 to December 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) from an 
April 2002 rating decision of the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which granted 
service connection for PTSD with an initial disability rating of 
50 percent and an effective date of April 3, 2001.

In a November 2007 decision, the Board denied the increased 
rating claim.  The Veteran entered a timely appeal to the U. S. 
Court of Appeals for Veterans Claims (Court).  By Order dated in 
June 2008, pursuant to a joint motion, the Court remanded the 
decision to the Board for readjudication.  The joint motion noted 
that the Board failed to provide adequate reasons or bases 
regarding whether staged ratings would be appropriate for 
separate periods during the appeal based on the facts found.

In a letter dated June 20, 2008, the Veteran's representative 
stated that the Veteran was submitting new evidence.  However, no 
additional evidence was received during the ninety day abeyance 
period.

A February 2009 Board decision again denied the claim.  By Order 
dated in February 2009, pursuant to a joint motion, the Court 
again remanded the decision to the Board for readjudication.  The 
joint motion noted that the Board failed to provide adequate 
reasons or bases regarding whether staged ratings would be 
appropriate for separate periods during the appeal based on the 
facts found.  

In a letter dated June 23, 2010, the Veteran's representative 
stated that the Veteran was submitting new evidence.  However, no 
additional evidence was received during the ninety day abeyance 
period.

The issue has been recharacterized as indicated on the title page 
to comport with the medical evidence of record.

FINDINGS OF FACT

1.  From April 3, 2001, to April 20, 2005, the Veteran's PTSD is 
manifested by sleeplessness, nightmares, depression, and anger.  
He maintains a strained marital relationship and maintained 
continuous employment until a nonservice-connected injury 
precluded employment.  He does not neglect personal appearance or 
hygiene.  The Veteran's PTSD is manifested by no more than 
occupational and social impairment, with reduced reliability and 
productivity; and his Global Assessment of Functioning Scale 
(GAF) scores ranged from 42 to 55.

2.  From April 21, 2005, to April 12, 2006, the Veteran's PTSD is 
manifested by sleeplessness, nightmares, depression, anger, and 
suicidal ideation.  He maintains a strained marital relationship 
and maintained continuous employment until a nonservice-connected 
injury precluded employment.  He does not neglect personal 
appearance or hygiene.  The Veteran's PTSD is manifested by no 
more than occupational and social impairment, with reduced 
reliability and productivity; and his GAF scores ranged from 45 
to 50.

3.  From April 13, 2006, the Veteran's PTSD is manifested by 
sleeplessness, nightmares, depression, and anger.  He maintains a 
strained marital relationship and maintained continuous 
employment until a nonservice-connected injury precluded 
employment.  He does not neglect personal appearance or hygiene.  
The Veteran's PTSD is manifested by no more than occupational and 
social impairment, with reduced reliability and productivity; and 
his GAF score was 65.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
PTSD from April 3, 2001, to April 20, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an evaluation of 70 percent for PTSD from 
April 21, 2005, to April 12, 2006, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an evaluation in excess of 50 percent for 
PTSD from April 13, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Schedular Rating 

The RO granted service connection for PTSD, and assigned a 50 
percent rating, effective April 3, 2001.  The Veteran appealed 
this initial rating to the Board, contending that he meets the 
criteria for a 70 percent evaluation as shown by the evidence of 
record.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Use of terminology such as "moderate" or "severe" by VA examiners 
or other physicians, although an element of evidence to be 
considered, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's statements regarding the severity of his service-
connected disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

The Veteran is currently rated as 50 percent disabled under the 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  If the 
evidence shows that the veteran suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate equivalent rating will be assigned.  Mauerhan, at 
443.  

VA's Rating Schedule employs nomenclature based upon the DSM- IV, 
which includes the Global Assessment of Functioning Scale (GAF) 
scale.  See 38 C.F.R. § 4.130.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

A.  April 3, 2001, to April 20, 2005

A PTSD Outpatient Clinic (POC) data bank template dated in 
February 2001 is of record.  The Veteran was depressed and 
anxious.  His insight was poor, and his judgment was average.  He 
had been working as a diver until about one year ago.  He was 
unable to continue as a diver due to anxiety attacks while 
diving.  He was employed full time as a mechanic.  A GAF of 53 
was assigned.

An April 2001 VA mental health clinic note indicated that the 
Veteran had PTSD with extreme anger an irritability with severely 
disturbed sleep.  The Veteran repeatedly had episodes of pushing 
and grabbing his wife.  He also had major depressive disorder.  
He denied current suicidal or homicidal ideation, auditory or 
visual hallucinations, or psychotic or manic symptoms.  A GAF of 
45 was assigned.  A May 2001 VA treatment record shows that the 
Veteran was receiving ongoing treatment for his PTSD symptoms.  
He reported that he was sleeping better and was less irritable.  
The clinician noted that the Veteran was appropriately dressed, 
maintained fair eye contact, spoke normally, had an improved 
mood, was somewhat tense, had linear and goal directed thought 
form, fair insight and judgment, and the Veteran had a noticeable 
decrease in his anger level.  A June 2001 VA psychology group 
note indicated that the Veteran had a noticeable decrease in his 
anger level, was sleeping better, and was less irritable.  An 
August 2001 VA treatment record noted that the Veteran reported 
continuing problems with nightmares and depression, but denied 
suicidal or homicidal ideation.  A September 2001 his job and 
job-related interpersonal interactions had improved.  VA 
treatment record noted that the Veteran reported continuing 
problems with nightmares and depression, but denied suicidal or 
homicidal ideation.

A VA mental health assessment dated in December 2001 is of 
record.  The content of these reports indicate that the Veteran 
occasionally suffered from nightmares (down to once a week and 
had decreased in severity), depression, anger, anxiety, and found 
work to be difficult and had interpersonal problems with his 
wife.  He was dissatisfied with his low income.  

A VA examination was conducted in February 2002.  The examiner 
reviewed the Veteran's claims file and discussed his experiences 
in the military.  The examination report shows that the Veteran 
experienced disturbing recollections of his Persian Gulf War 
experiences, ongoing nightmares about twice per week that awaken 
him from sleep, night sweats about twice per month, patterns of 
sleeplessness related to increased arousal, feelings of 
detachment from others, a restriction to his range of affect, 
problems with anger and irritability, difficulty concentrating 
and focusing on the task at hand, and hyperalertness.  At the 
time of the February 2002 examination the Veteran had been 
married for approximately seven years.  The Veteran did report 
having difficulty with individuals at his former employer; 
however he was able to maintain employment for several different 
companies.  The Veteran stated that he worked as a diver from 
1994 to 2000, and that he had significant panic episodes which 
interfered with his work.  He stated that he was fired because he 
had joined a union without permission.  He then worked for 
another diving company for a couple of years.  It was noted that 
the Veteran did not have difficulty with individuals or authority 
when he worked as a diver.  About three weeks ago, he quit a job 
as a mechanic at a BMW dealership he held for two years because 
his hourly wage declined from $16.00 to $8.50 at times.  He 
immediately found a mechanic's position at a Mercedes dealership.  
The examiner also noted that he Veteran was casually, but 
appropriately dressed, and was fully oriented with regard to 
time, place, person, and situation, with satisfactory memory and 
no delusions or hallucinations.  

The report notes that the Veteran also has a major depressive 
disorder linked to his severe PTSD.  A GAF score of 55 was 
assigned, and it was noted that the highest level of functioning 
for the year was also likely in the 55 range.  The report states 
that the Veteran's emotional detachment, anger, and withdrawal 
have had had a definite adverse impact occupationally and a 
significant negative impact on his interpersonal relations, 
though psychotropic agents and counseling were helpful.  Finally 
the report states that the Veteran is able to work, but that the 
above PTSD symptoms would likely negatively impact his 
efficiency.

A VA mental health professional involved in the Veteran's group 
therapy assigned a GAF score of 42 to him in May 2002 on intake 
and a score of 48 in October 2004 on case closing.  

The clinical notes related to this treatment noted that the 
discussed the recent death of an uncle who was close to him in 
May 2002.  He stated that he was having more nightmares and 
difficulty sleeping in June 2002.  He was reticent about 
attending an outdoor concert due to the crowd; however, he 
attended the event and did fairly well.  Also in June 2002, he 
noted that he lost his temper at a person who was harassing him 
and his wife; but he fought off the urge to fight the person.  In 
December 2002 he mentioned that he was having difficulties with 
anger at work.  

In January 2003 he again reported difficulty with nightmares.  In 
February 2003, he reported arguing with his wife.  In March 2003, 
he reported that the Iraq War was increasing his sleep problems 
and irritability.  In a October 2003 telephone contact, the 
Veteran stated that he was doing alright, working a lot, and that 
his depression and anxiety were tolerable.  

In a May 2004 note, the Veteran stated that he had sustained an 
accident on his motocross motorcycle, shattering his shoulder and 
breaking his right elbow.  Because of the accident, the Veteran 
was concerned about his ability to continue working as a 
mechanic, and he was dissatisfied with his job, feeling that he 
has to "lie, cheat , and steal" at the job.  

The Veteran did not exhibit many of the symptoms reflected in the 
rating schedule's 70 percent criteria.  He did manifest 
depression, irritability, nightmares, and poor sleep.  He had 
major social impairment during this period.

The GAF scores provided during this time period range from 42 to 
55.  A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  

Clinical findings in the above-described VA examination in 
February 2002 which assigned a GAF score of 55 are, under the 
facts of this case, more probative of the level of severity of 
the disability at issue during this time period.  When an 
examiner reports clinical findings, he/she is making detailed 
opinions on the severity of the Veteran's psychiatric disorder.  
A GAF score of 55-60 reflects only moderate impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

The clinician who assigned the GAF score of 45 in April 2001 
noted extreme anger an irritability with severely disturbed 
sleep, and that the Veteran repeatedly had episodes of pushing 
and grabbing his wife.  Such symptomatology does not approximate 
the criteria for a 70 percent rating.  

The VA mental health professional involved in the Veteran's group 
therapy assigned GAF scores of 42 and 48 related to treatment 
rendered from May 2002 to October 2004.  A GAF score without any 
explanation that does not correlate with the clinical findings, 
is of limited probative value.  The clinical records related to 
the Veteran's group therapy, discussed above, do not confirm such 
serious symptomatology.  

Even if the Board accepts these GAF scores at face value, it 
still finds that the preponderance of the evidence is against a 
finding that the Veteran meets the 50 percent evaluation during 
this time period.  The Veteran has shown some impaired impulse 
control (such as unprovoked irritability with periods of 
violence); difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and some difficulty in 
establishing and maintaining effective relationships.  However, 
he only lost time at work due to a nonservice-connected 
condition, and he has been married throughout this time period.  
There is no showing of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating during this time 
period is not warranted. 

B.  April 21, 2005, to April 12, 2006

On April 21, 2005, the Veteran underwent a psychiatric 
examination to assess his PTSD.  The examiner reviewed the 
Veteran's claims file and VA medical records.  The examiner found 
the Veteran to be moderately groomed, appropriately dressed, and 
overall oriented in all spheres, with no indication of psychotic 
processes.  The report notes that the Veteran was still married 
to the same spouse, and that he maintained the same job that he 
had since the February 2002 VA examination.  The report indicates 
that the Veteran reports having a significant increase of 
irritability since his last VA examination, resulting in physical 
altercations with his father-in-law and ongoing marital discord, 
a fairly brittle range of affect, hyperarousal that is indicated 
by sleep disturbances, depression with suicidal and homicidal 
ideation.  These symptoms were found by the examiner to pose at 
least moderately-severe to severe difficulties for him in 
occupational endeavors and significantly impacted his social 
relationships.  A GAF score of 45-50 was assigned.

The Veteran did not exhibit most of the symptoms reflected in the 
rating schedule's 70 percent criteria.  He did manifest 
depression, irritability, nightmares, and poor sleep.  He had 
major social impairment during this period.  Primarily, his 
complaints of suicidal and homicidal ideation, and the April 2005 
examiner's finding that the Veteran's psychiatric disability was 
moderately-severe to severe, more nearly reflect the criteria for 
a 70 percent rating, from April 21, 2005, to April 12, 2006.  38 
C.F.R. §§ 3.102, 4.7.  

At no time has he exhibited symptoms consistent with the 100 
percent schedular rating such as gross impairment of thought 
processes or communication, delusions, hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation or inability to perform activities of 
daily living.  Total occupational or social impairment is not 
shown.  When marked interference or dissatisfaction with 
employment, or unemployment, was noted in the record, it was 
related to a nonservice-connected motor vehicle accident, or 
other factors such as Veteran's pay or job conditions.  The 
preponderance of the evidence is against a rating higher than 70 
percent.

C.  April 13, 2006

An April 13, 2006, fee basis examination report shows that the 
Veteran suffered from symptoms including irritability, middle 
insomnia, occasional nightmares, anxiety in large crowds, anger 
control problems, but that he denied symptoms consistent with 
psychosis, clinical depression, mania or hypomania, homicidal or 
suicidal ideas, gestures, or attempts.  He had orientation and 
communication within normal limits, and appropriate hygiene, 
appearance, and behavior.  The Veteran had good concentration and 
attention, and no panic attacks, delusions, or suspiciousness 
were present.  Likewise, thought process, judgment, abstract 
thinking, and memory were normal.  Suicidal and homicidal 
ideations were absent.  The examiner found that overall the 
Veteran's symptoms and problems had improved over the years and 
were no longer as pronounced.  The Veteran was no longer working 
at his former employer due to problems with his right shoulder.  
The examiner found that the Veteran was able to establish and 
maintain effective work and social relationships, and did not 
have difficulties performing activities of daily living.  He was 
also found able to maintain effective family role functioning, 
though he had occasional interference with recreation or 
leisurely pursuits because he becomes angry and irritable.  The 
report also noted that at the time the Veteran was no longer 
involved in VA group therapy and was not taking psychotropic 
medications.  A GAF score of 65 was assigned.

On the whole, the evidence more nearly approximates the criteria 
for a 50 percent, rather than a 70 percent, rating.  The medical 
evidence does not demonstrate findings of obsessional rituals, 
illogical speech, near continuous panic or depression, spatial 
disorientation, impaired impulse control, and neglect of personal 
appearance and hygiene, which would be indicative of occupational 
and social impairment with deficiencies in most areas.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran was no longer 
working at his former employer due to problems with his right 
shoulder.  In addition the reported GAF score was 65, which is 
representative of mild symptomatology.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for this time 
period is not warranted.

II.  Extraschedular Rating 

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate throughout the 
appellant period.  A rating in excess of that assigned is 
provided for certain manifestations of the service-connected 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required hospitalization due to the service-connected PTSD, and 
marked interference of employment has not been shown.  When 
marked interference or dissatisfaction with employment, or 
unemployment, was noted in the record, it was related to a 
nonservice-connected motor vehicle accident, or other factors 
such as the Veteran's pay or job conditions.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule throughout the appeal period, and no extraschedular 
referral is required.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD, 
from April 3, 2001, to April 20, 2005, is denied.

Entitlement to an evaluation of 70 percent for PTSD, from April 
21, 2005, to April 12, 2006, is granted.

Entitlement to an evaluation in excess of 50 percent for PTSD, 
from April 13, 2006, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


